DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 24 November 2020 has been entered; claims 1-14 and 17-26 remain pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear to the Examiner whether the last two lines of step (a) and the following limitations of step (b) are required: “removing…inclusion compounds…wherein the inclusion compounds each comprise a hybrid silica gel and microplastic particles, wherein the hybrid silica gel is formed by reaction of the alkyltrichlorosilane and/or the silsesquioxane…and encloses the microplastic particles at least partially”, as the preamble of the claim appears to recite both a method for the removal of microplastic particles from water and/or a body of water and/or (emphasis added) a method for treatment of water and/or a body of water.  The latter implies that the scope of the method of claim 1 may just require treating water with the alkyltrichlorosilane and/or silsesquioxane, irrespective of the presence of microplastic particles. 
For the purposes of examination, the Examiner will treat the limitations as though the water to which the alkyltrichlorosilane and/or silsesquioxane are added comprises microplastic particles and removal of microplastic particles is required, as this is consistent with the active method steps.  The Examiner suggests amending the preamble to remove “and/or a for treatment of water and/or a body of water” to overcome this rejection.  The Examiner suggests amending the preamble limitations of claims 18, 19, and 25 in a similar manner.
With respect to claims 3-7 and 20, the limitations define a range for R but do not define which “R” (the alkyltrichlorosilane R group or the R groups for the silsesquioxane). Applicant may want to consider labeling them R1 and R2, if appropriate.
With respect to claim 17, it is unclear what components are supposed to be participating in the reaction, or in other words, what is necessary for the reaction; for example, does the inclusion compound comprising the hybrid silica gel form in the presence of water, microplastic particles, and the alkyltrichlorosilane or silsesquioxane, and does the hybrid silica gel comprise each of these components?
With respect to claims 18 and 25, it is unclear what is meant by “spatially separated”, as this concept could refer to physical contact or near contact. For example, the Examiner submits that “spatially separated” could refer to those compositions in which the alkyltrichlorosilane or silsesquioxane are not coated on, bound to, or adjacent to the adsorbent, each option affecting the scope of the claim.  For the purposes of examination, the Examiner will consider the limitations to be met by a teaching of an alkyltrichlorosilane or silsesquioxane in combination with the adsorbent. 
Claim 19 provides for a process, but, since the claim does not set forth any steps involved in the method/process of use, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
With respect to claims 24 and 26, the scope of the limitation “rocks” is unclear to the Examiner. 
Regarding claims 2, 8-14, and 21-23, they are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Study of Biofuel Catalyst Modification: Surface Energy of Alkyltrichlorosilane Modified Zeolites, Worchester Polytechnic Institute, 2015, Pages 1-30), hereinafter “Wang”.
With respect to claims 18 and 24, Wang discloses a composition (i.e., kit before each ingredient added) comprising a zeolite modified with alkyl trichlorosilane (Abstract on Page 6; Pages 10-11: Zeolite; which is a “kit” before each ingredient is added, and wherein zeolites are aluminosilicate minerals considered to be consistent with “rocks”). Regarding the limitations “for the removal of microplastic particles from water and/or a body of water and/or for the treatment or purification of the water and/or body of water”, the Examiner submits that the composition/kit of Robinson is capable of acting in the manner consistent with the recited intended use. 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (U.S. Patent Publication # 2016/0263552), hereinafter “Chu”.
With respect to claim 19, Chu discloses a silsesquioxane consistent with Formula (II) (Paragraphs [0021, 0022]); it is submitted that this silsesquioxane is capable of acting according to the recited use, for the removal of microplastic particles from water and/or a body of water, and/or for the treatment or purification of water and/or a body of water. 

Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (U.S. Patent # 6207264), hereinafter “Robinson”.
With respect to claim 18, Robinson discloses a composition (i.e., kit before each ingredient added) comprising activated carbon (“adsorbent”) and silsesquioxane (Column 8, lines 45-52). Regarding the limitations “for the removal of microplastic particles from water and/or a body of water and/or for the treatment or purification of the water and/or body of water”, the Examiner submits that the composition/kit of Robinson is capable of acting in the manner consistent with the recited intended use. 
Allowable Subject Matter
Claims 1-14, 17, and 20-23 are allowed pending resolution of the rejections above under 35 USC 101 and 35 USC 112(b), as none of the prior art teaches or suggests the method of claim 1 or the inclusion compound of claim 17.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        14 October 2022